MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Nov 16 2020, 9:01 am
court except for the purpose of establishing
                                                                          CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
estoppel, or the law of the case.                                          and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Aaron J. Stoll                                          Curtis T. Hill, Jr.
Fort Wayne, Indiana                                     Attorney General of Indiana

                                                        Samuel J. Dayton
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Javier Contreras-Garcia,                                November 16, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-768
        v.                                              Appeal from the Allen Superior
                                                        Court
State of Indiana,                                       The Honorable David M. Zent,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        02D05-1808-F1-13



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-768 | November 16, 2020              Page 1 of 11
                                             Case Summary

[1]   Following a guilty plea, Javier Contreras-Garcia appeals the twenty-four-year

      aggregate sentence that was imposed following his convictions for criminal

      confinement, a Level 3 felony, and aggravated battery, a Level 3 felony. Garcia

      argues that the trial court abused its discretion by identifying improper

      aggravating circumstances, failing to identify a mitigating factor that was

      supported by the record, affording only minimal weight to the mitigating factors

      that it found, and ordering consecutive sentences.


[2]   We affirm.


                                 Facts and Procedural History

[3]   Contreras-Garcia and his former girlfriend, L.C., were living together in Fort

      Wayne in late July 2018. They had a son together and had been in an eight-

      year relationship. Although L.C. had asked Contreras-Garcia to move out six

      months earlier, he refused.


[4]   On July 29, 2018, at approximately 5:00 a.m., Contreras-Garcia awakened L.C.

      by “head butting” her in the forehead. Appellant’s Appendix Vol. II at 26.

      Contreras-Garcia accused L.C. of “cheating on [him]” and began slapping her

      and punching her in the face. Id. L.C. sustained a black eye, lacerations on her



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-768 | November 16, 2020   Page 2 of 11
      lips, and a large contusion on the left corner of her mouth. The contusion

      extended through L.C.’s cheek to the inside of her mouth.


[5]   At some point, Contreras-Garcia pulled a large kitchen knife from his

      waistband, “got on top” of L.C., and threatened to kill her. Id. When

      Contreras-Garcia attempted to stab L.C. in the throat, L.C. shouted “no,”

      pleaded for him to stop, and lifted her hands to block the knife. Id. at 27. L.C.

      grabbed the knife with both hands, cut her fingers, and pushed the knife away

      from her neck.


[6]   Contreras-Garcia then threatened to kill L.C. if she did not unlock her phone.

      L.C. was not able to comply because her hands were covered with blood.

      Contreras-Garcia then grabbed the phone from L.C. and demanded the code to

      unlock it, which L.C. provided. As L.C. “continued to beg for her life,”

      Contreras-Garcia told her that she “should die.” Id. At one point during the

      attack, Contreras-Garcia threatened to kill L.C.’s entire family if she told the

      police about what he had done to her. Contreras-Garcia stated that he would

      allow L.C. to live only if she would “swear on the bible and to God that she

      would not tell on him.” Id. L.C. agreed and Contreras-Garcia followed her

      into the bathroom to prevent her from escaping.


[7]   After L.C. wrapped towels around her hands to stop the bleeding, Contreras-

      Garcia ordered L.C. into the shower. L.C. tried to resist because she feared

      that Contreras-Garcia would kill her in the bathroom. Id. L.C., however,

      showered at Contreras-Garcia’s insistence and he then ordered L.C. back to


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-768 | November 16, 2020   Page 3 of 11
       bed. Contreras-Garcia stated that he was “going to make [her his] now,”

       removed L.C.’s nightgown, and shoved her onto the bed. Id.


[8]    Contreras-Garcia touched L.C.’s bare breasts and “female sex organ” with his

       hands and mouth. Id. at 27. When Contreras-Garcia began to perform oral sex

       on L.C., she told him to stop. Contreras-Garcia refused and “placed his penis

       in L.C.’s vagina and had sex with her against her will.” Id. L.C. was unable to

       fight Contreras-Garcia because she felt weak and her bleeding hands were still

       wrapped in towels. She also believed that Contreras-Garcia would kill her if

       she resisted.


[9]    Following the attack, Contreras-Garcia spent the next two hours “cleaning up

       the crime scene.” Id. at 28. He mopped up L.C.’s blood and washed her

       clothes and the bedding. Contreras-Garcia cleaned his fingerprints from the

       knife and eventually drove L.C. to the hospital emergency room. Contreras-

       Garcia followed L.C. inside and “waited to make sure she told the false story he

       had concocted to [the emergency room] staff.” Id. at 28. Contreras-Garcia had

       convinced L.C. “to say that she had been attacked by two women and got cut

       fighting them.” Id. After requiring L.C. to “swear again not to ‘disavow’

       him,” Contreras-Garcia left the emergency room and did not return. Id. at 28.

       At that point, L.C. telephoned her daughter and subsequently told the police

       and emergency hospital room staff what had occurred.


[10]   On August 15, 2018, the State charged Garcia with two counts of rape, each a

       Level 1 felony, criminal confinement, a Level 3 felony, sexual battery, a Level 4


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-768 | November 16, 2020   Page 4 of 11
       felony, and two counts of domestic battery, one a Level 5 felony and the other a

       Level 6 felony. The State subsequently amended the charging information to

       include one count of aggravated battery, a Level 3 felony, and reduce the rape

       charges to a Level 3 felony.


[11]   On February 18, 2020, Contreras-Garcia pleaded guilty to Level 3 felony

       criminal confinement and to Level 3 felony aggravated battery, with no

       agreement as to the sentence. At the guilty plea hearing, the deputy prosecutor

       read from the probable cause affidavit and discussed the circumstances and

       nature of the crimes, and pointed out that while L.C. had undergone surgery on

       her fingers, she still had “nerve damage to her hand” and cannot fully function.

       Transcript Vol. III at 11. The trial court accepted Contreras-Garcia’s guilty plea,

       dismissed the remaining charges, and set the matter for sentencing.


[12]   At the sentencing hearing on March 16, 2020, the trial court identified

       Contreras-Garcia’s lack of criminal history as a mitigating circumstance. It

       afforded “minimal weight” to Contreras-Garcia’s decision to plead guilty and

       his alleged remorse as mitigating factors because the jury was “literally waiting

       to begin the trial,” and Contreras-Garcia was “about to be sentenced to two

       major felonies.” Transcript Vol. III at 14. The trial court then observed that the

       “facts and circumstances” of the crime were “very aggravating” and sentenced




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-768 | November 16, 2020   Page 5 of 11
       Contreras-Garcia to twelve years on each charge and ordered the sentences

       served consecutively to each other. 1 Id. Garcia now appeals.


                                          Discussion and Decision

[13]   In addressing Contreras-Garcia’s claims that the trial court erred in sentencing

       him, we initially observe that sentencing decisions are within the sound

       discretion of the trial court and are reviewed on appeal only for an abuse of

       discretion. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g

       875 N.E.2d 218 (Ind. 2007); Hudson v. State, 135 N.E.3d 973, 979 (Ind. Ct. App.

       2019). A trial court abuses its discretion when it fails to enter a sentencing

       statement at all, its stated reasons for imposing the sentence are not supported

       by the record, its sentencing statement omits reasons that are clearly supported

       by the record and advanced for consideration, or its reasons for imposing the

       sentence are improper as a matter of law. Anglemyer, 868 N.E.2d at 490-91;

       Hudson, 135 N.E.3d at 979.


[14]   We further note that the relative weight assignable to reasons properly found by

       the trial court to enhance a defendant’s sentence is not subject to review for

       abuse of discretion. Gross v. State, 22 N.E.3d 863, 869 (Ind. Ct. App. 2014),

       trans. denied. The determination of mitigating circumstances is within the trial




       1
        The sentencing range for a Level 3 felony is three to sixteen years, with an advisory sentence of nine years. Ind.
       Code § 35-50-2-5(b).




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-768 | November 16, 2020                        Page 6 of 11
       court’s discretion, and the trial court is under no obligation to explain why a

       proposed mitigator does not exist or why the court found it to be insignificant.

       Sandleben v. State, 22 N.E.3d 782, 796 (Ind. Ct. App. 2014), trans. denied.

       Additionally, a trial court is not obligated to accept the defendant’s argument as

       to what constitutes a mitigating factor, and the court is not required to give the

       same weight to proffered mitigating factors as does a defendant. Rogers v. State,

       878 N.E.2d 269, 272 (Ind. Ct. App. 2007), trans. denied.


[15]   Contreras-Garcia’s initial claim is that the trial court abused its discretion

       because it improperly considered the facts and circumstances surrounding the

       dismissed charges when it sentenced him. Contrary to this contention, our

       Supreme Court has determined that when a plea agreement does not prohibit

       the consideration of facts that relate to charges that are dismissed, trial courts

       need not “turn a blind eye to the incident that brought the defendant before

       them.” Bethea v. State, 983 N.E.2d 1134, 1145 (Ind. 2013). In other words, to

       the extent that an aggravating circumstance was a material element of one of

       the dismissed charges, the trial court may consider it. Hence, the nature and

       circumstances of the crime as well as how the offense is committed may be a

       valid aggravating circumstance. Id.


[16]   Additionally, pursuant to Indiana Code § 35-38-1-7.1(a), trial courts are

       permitted to consider the harm, injury, loss, or damage suffered by the victim

       that was significant and greater than the elements necessary to prove the

       commission of the offense when imposing the sentence. The statute also allows



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-768 | November 16, 2020   Page 7 of 11
       a trial court to identify as an aggravating factor the defendant’s threat of harm

       to the victim if he or she told anyone about the offense. Id.


[17]   To prove criminal confinement as a Level 3 felony, the State was required to

       show that Contreras-Garcia knowingly or intentionally confined L.C. without

       L.C.’s consent while he was armed with a deadly weapon. Ind. Code § 35-42-3-

       3(a). To prove the commission of aggravated battery as a Level 3 felony, the

       State was required to demonstrate that Contreras-Garcia knowingly or

       intentionally inflicted injury on L.C. that created a substantial risk of death,

       caused serious permanent disfigurement, or caused protracted loss or

       impairment of the function of a bodily member or organ. Ind. Code § 35-42-2-

       1.5(1).


[18]   The record establishes that Contreras-Garcia’s brutal attack on L.C. far

       exceeded the elements that the State was required to prove for criminal

       confinement and aggravated battery as Level 3 felonies. Contreras-Garcia

       entered L.C.’s bedroom armed with a large kitchen knife, head butted her, and

       repeatedly threatened to kill her. For over an hour, L.C. begged for her life to

       be spared. Contreras-Garcia repeatedly tried to stab L.C.’s neck, but she

       grabbed the knife with both hands to protect herself. Contreras-Garcia twisted

       the knife when L.C. grabbed it that resulted in severe damage to her fingers.

       L.C. required surgery and multiple stitches, and her fingers did not regain their

       normal function.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-768 | November 16, 2020   Page 8 of 11
[19]   Because L.C.’s hands were covered in blood, she was not able to unlock her

       phone as Contreras-Garcia had ordered. Rather than allowing L.C. to attend to

       her injuries, Contreras-Garcia continued to strike her, call her names, and tell

       her that she “deserved to die.” Appellant’s Appendix Vol. II at 27. Contreras-

       Garcia then forced L.C. to engage in oral sex and sexual intercourse against her

       will. Contreras-Garcia spent hours “cleaning up the crime scene” and allowed

       L.C. to go to the hospital only after she swore “not to turn him in.” Id. at 26-

       28. Contreras-Garcia demanded that L.C. lie to the police and others about

       how she was injured, and L.C. was unable to tell the truth until Contreras-

       Garcia left her alone at the hospital.


[20]   While the facts and circumstances surrounding the offenses readily support the

       sentence that the trial court imposed, Contreras-Garcia claims that the trial

       court erred in not affording greater mitigating weight to his decision to plead

       guilty, his show of remorse, or his lack of criminal history. He fails to

       recognize, however, that these claims are not subject to appellate review. See

       Anglemeyer, 868 N.E.2d at 493-94. Even so, a defendant’s acceptance of

       responsibility and his agreement to plead guilty “may not be significantly

       mitigating when [they] do not demonstrate the defendant’s acceptance of

       responsibility . . . or when the defendant receives a substantial benefit in return

       for the plea.” Anglemeyer, 875 N.E.2d at 221 (citing Sensback v. State, 720 N.E.2d

       1160, 1165 (Ind. 1999)).


[21]   Here, Contreras-Garcia avoided conviction and lengthy sentences on several

       serious criminal offenses, including two Level 3 felony rape charges in light of

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-768 | November 16, 2020   Page 9 of 11
       his decision to plead guilty to the two lesser offenses. The trial court could

       reasonably conclude that Contreras-Garcia’s decision to plead guilty reflects an

       appreciation for the substantial benefits of the plea rather than a genuine

       acceptance of responsibility.


[22]   As for Contreras-Garcia’s expressions of remorse, it has long been established

       that the trial court is in the best position to evaluate the importance of such

       evidence for sentencing. Gibson v. State, 856 N.E.2d 142, 148 (Ind. Ct. App.

       2006). As in other credibility determinations, we do not reweigh a trial court’s

       assessment of a defendant’s expressions of remorse. Pickens v. State, 767 N.E.2d

       530, 535 (Ind. 2002).


[23]   We also reject Contreras-Garcia’s claim that the trial court erred in not

       identifying the impact that his incarceration will have on his dependent son as a

       mitigating circumstance. Before such an impact may be considered a mitigating

       circumstance, it must be established that the hardship is “undue.” Ind. Code §

       35-38-1-7.1(b)(10); Dowdell v. State, 720 N.E.2d 1146, 1154 (Ind. 1999).

       Contreras-Garcia’s son was almost nine years old at the time of the sentencing

       hearing, and Contreras-Garcia had not been ordered to pay child support.

       There is nothing in the record to suggest that Contreras-Garcia has ever

       provided for his child. Thus, Contreras-Garcia’s claim fails.


[24]   Finally, we reject Contreras-Garcia’s claim that the trial court abused its

       discretion in ordering consecutive sentences. There is no prohibition against a

       trial court’s reliance upon the same aggravating circumstances both to enhance


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-768 | November 16, 2020   Page 10 of 11
       a sentence and to order it served consecutively. Blanche v. State, 690 N.E.2d

       709, 716 (Ind. 1998). There is also no requirement that a trial court must

       identify the factors that support an enhanced sentence separately from those

       that support consecutive sentences. Moore v. State, 907 N.E.2d 179, 181 (Ind.

       Ct. App. 2009), trans. denied. That said, the facts and circumstances

       demonstrating the overwhelming, brutal, and callous violence that Contreras-

       Garcia advanced against L.C. support both the enhanced and consecutive

       sentences that the trial court imposed. See Bethea, 983 N.E.2d at 1145 (citing

       Anglemeyer, 868 N.E.2d at 492) (observing that the nature and circumstances of

       the crime as well as the manner in which the crime is committed is a valid

       aggravating factor). Thus, the trial court did not abuse its discretion in

       sentencing Contreras-Garcia. 2


[25]   Judgment affirmed.


       Riley, J. and May, J., concur.




       2
        As an aside, we note that Contreras-Garcia asserts in his statement of the issues that his sentence was
       “inappropriate in light of the nature of the offense and the character of the offender.” Appellant’s Brief at 4.
       Contreras-Garcia, however, does not make any arguments related to why his sentence is inappropriate and only
       focuses on the aggravators and mitigators identified by the trial court. Thus, he has waived his unsupported claim
       that his sentence is inappropriate. See Sandleben v. State, 29 N.E.3d 126, 136 (Ind. Ct. App. 2015)(concluding that
       the defendant waived an inappropriate sentence argument by failing to advance cogent argument on that
       issue), trans. denied; see also Gentry v. State, 835 N.E.2d 569, 575-76 (Ind. Ct. App. 2005) (holding that the
       defendant’s failure to offer more than a mere conclusory statement that his sentence should be reduced waives his
       opportunity for appellate review).


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-768 | November 16, 2020                      Page 11 of 11